Citation Nr: 1602836	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-20 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a heart condition, to specifically include coronary artery disease. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for glaucoma.


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1963. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA RO.  

The Board notes that the Veteran requested a Board hearing on his May 2014 substantive appeal.  However, as the Veteran failed to report for his scheduled August 2014 hearing without providing good cause, and he did not request that this hearing be rescheduled, the Board will proceed to adjudicate the claims as done below.


FINDINGS OF FACT

1.  Diabetes mellitus, type II is not etiologically related to a disease, injury, or event in service, to include in-service exposure to agent orange.

2.  A heart condition, to specifically include coronary artery disease, is not etiologically related to a disease, injury, or event in service, to include in-service exposure to agent orange.

3.  Hypertension is not etiologically related to a disease, injury, or event in service, to include in-service exposure to agent orange.

4.  Glaucoma is not etiologically related to a disease, injury, or event in service, to include in-service exposure to agent orange.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A heart condition, to include coronary artery disease, was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Hypertension was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Glaucoma was not incurred in or aggravated by active military service, and may not be presumed to have been caused by service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in March 2011 and October 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters indicated that additional information or evidence was needed to support these claims, and requested that the information or evidence be sent to VA.  See Pelegrini II, at 120-121.  Additionally, these letters notified the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and VA and private medical records are in the file.  The Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on these claims, and VA has fulfilled its duty to assist.

The Board acknowledges that a VA examination or opinion has not been obtained regarding these claims.  However, the Board finds that a VA examination or opinion is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In this case, as will be discussed in further detail below, exposure to agent orange is not presumed based on the evidence of record, nor does the medical evidence or competent lay evidence reflect that the Veteran developed any of the claimed disabilities on appeal during service or as a result of service.  Accordingly, a VA examination or opinion is not necessary to resolve these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

These diseases include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, all chronic B-cell leukemias, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As diabetes mellitus and cardiovascular-renal disease are each listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issues of diabetes, hypertension, and heart disease.

The Veteran is seeking service connection for hypertension, glaucoma, diabetes mellitus, type II, and a heart condition, to specifically include coronary artery disease, as a result of in-service exposure to herbicides.  Specifically, he asserted in his March 2011 claim that he was exposed to agent orange as a deck crew member of the USS Constellation (CVA-64) in the Gulf of Tonkin.  He claimed that agent orange was sprayed from his ship and that the deck personnel was exposed to blow back and contamination from returning aircrafts, as well as from handling the canisters.  In a December 2012 statement, the Veteran asserted that his ship was a blue water ship and handled pesticides.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of diabetes, a heart condition, glaucoma, or hypertension.  The Board notes that a March 1960 Report of Medical Examination did record a blood pressure of 120/90.  Additionally, these records reflect that the Veteran suffered permanent injury to the right eye prior to entering service at age 5.

Current VA medical evidence documents diagnoses of hypertension, bilateral glaucoma, and diabetes mellitus, type II.  Additionally, a November 2013 VA medical record reflects that the Veteran suffered a heart attack in June 2013.  

With regard to granting service connection on a presumptive basis as related to in-service exposure to agent orange or herbicides, the Board notes that neither glaucoma or hypertension are among the list of diseases presumed to be associated with exposure to herbicides or agent orange.  38 C.F.R. § 3.309(e) (2015).  Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  As glaucoma and hypertension are not on this list of diseases, service connection cannot be granted for glaucoma and hypertension as presumptively associated with in-service exposure to agent orange or herbicides.

With regard to granting service connection on a presumptive basis for diabetes mellitus, type II and a heart condition as related to in-service exposure to agent orange or herbicides, the Board notes that service in the Republic of Vietnam (RVN) includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

An October 2011 response from the National Personnel Records Center (NPRC) determined that there was no evidence in the Veteran's file to substantiate any service in the RVN.  A July 2012 response from the NPRC revealed no record of exposure to herbicides.  Additionally, the Board notes that the Veteran has never asserted that he stepped foot onto the RVN.  

With regard to the Veteran's assertions of handling pesticides and being exposed to pesticide spray while serving on a "blue water" ship, the VA Adjudication Procedures manual M21-1 addresses such claims.  Specifically, M21-1, Part IV, Subpart ii, 2.C.3.m. states that exposure to herbicide is established on a presumptive basis if the evidence shows that the ship (1) operated primarily on the inland waterways of the RVN, such as river patrol boats, (2) operated temporarily on the inland waterways of the RVN, (3) docked to a pier or shore of the RVN and the claimant provides a statement of personally going ashore, (4) operated on the offshore waters of the RVN, if the conditions of service involved duty or visitation on the ground in the RVN, or (5) operated in other locations, if the conditions of service involved duty or visitation on the ground in the RVN.
M21-1, Part IV, Subpart ii, 2.C.3.m. also states that exposure to herbicide is established on a presumptive basis if the evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and the Veteran has stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.

The Board again notes that there is no evidence, nor has the Veteran asserted, that he stepped foot onto the RVN.  

Further there is no evidence that the Veteran served on a ship that operated primarily or temporarily on the inland waterways of the RVN. 

In this regard, for purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration  (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). 

Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170  (Dec. 26, 2012).  Service on a deep-water vessel off the shores of Vietnam is not considered service in the RVN for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  In order for the presumption of exposure to be extended to a "blue water" Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  See, e.g., VBA Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).

While "inland waterways" are not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of RVN.  VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, 2.C.3.m.Notes.

Service aboard a ship that anchored in an open deep water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the RVN coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides.  Id.  

The Board noted the Court's holding in a recent decision, with respect to Da Nang Harbor, that the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id., slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. , slip op. at 17.  Notably, the Court found that although "VA's definition of inland waterways [is] irrational and not entitled to deference, VA retains its discretionary authority to define the scope of the presumption.  The Court declines to usurp the Agency's authority and impose its own line."  Id.

In this regard, with respect to the Veteran's assertions here pertaining to the Gulf of Tonkin, the Board takes judicial notice of the fact that "Yankee Station" was a point in the Gulf of Tonkin off the coast of the Republic of Vietnam used by U.S. naval aircraft carriers to launch air strikes during the Vietnam era.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (judicial notice may be appropriate for facts that are "not subject to reasonable dispute."); McCreary v. Nicholson, 19 Vet. App. 324, 327 (2005) (providing for judicial notice).  The Board also takes judicial notice, however, of the fact that a gulf is a deep body of water, and does not fit the definition of an inland waterway such as a river.  Therefore, the Veteran's service in the Gulf of Tonkin does not reflect qualifying service because it is not part of the inland waterways.  

Additionally, with regard to the Veteran's assertions regarding agent orange contamination from aircrafts and canisters, VA General Counsel  has concluded that the term "service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  Additionally, there is no presumptive service connection for claims based on servicing or working on aircraft that flew bombing missions over Vietnam.  See VA Fast Letter 09-20 (May 6, 2009).  Therefore, the Board finds that service connection cannot be granted based on the Veteran's assertions regarding exposure to agent orange via contact with canisters and aircrafts.

In sum, as there is no evidence to support the Veteran's assertions regarding in-service exposure to herbicides or agent orange, such exposure is not presumed in the case at hand, and the Veteran's claims for service connection must fail on a presumptive basis in this regard.

With regard to granting service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Currently, there is no medical evidence linking current diagnoses of any of the claimed disabilities on appeal to the Veteran's military service.  

While the Board notes the March 1960 blood pressure recording of 120/90, the Board ultimately finds there is no medical evidence suggesting that this isolated elevated blood pressure reading led to or was the beginning of his post-service diagnosis of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) specifically states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  In this regard, there is no evidence of repeated elevated blood pressure readings.

The Board also notes that the Veteran suffered permanent injury to the right eye prior to entering service at age 5.  However, as the Veteran has given no indication that he wished to file a claim for any eye disability other than glaucoma, the Board finds that discussion involving his previous eye injury is not pertinent to the claim on appeal.

With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board has considered the Veteran's contentions that the claimed disabilities on appeal are related to agent orange exposure.  However, the Board ultimately finds that the Veteran, as a layperson, is not capable of linking post-service diagnoses of hypertension, diabetes mellitus, type II, glaucoma, or a heart condition of any kind to military service.  There is no indication in the claims file that he has medical training or expertise in cardiovascular, eye, or endocrine diseases, which would render him competent to make such links.

Moreover, the Veteran himself specifically reported on his November 2010 claim that his hypertension and glaucoma began in 1995 and his diabetes began in 1990.  He has never submitted any assertions that his heart condition developed during service.  Therefore, with no medical evidence or competent lay evidence linking these disabilities to service and no lay evidence reporting a continuity of symptomatology since service pertaining to these disabilities, the Veteran's claims for service connection for hypertension, glaucoma, diabetes mellitus, type II, and a heart condition, to include coronary artery disease must fail on direct bases.  See Shedden, supra.

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated hypertension, diabetes, or a heart condition of any kind to a compensable degree within one year of discharge from active duty.  Moreover, as noted above, the Veteran has never asserted such.  As such, service connection cannot be granted for these disabilities on a presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the claims for service connection for diabetes mellitus, type II, glaucoma, hypertension, and a heart condition, to include coronary artery disease must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a heart condition, to specifically include coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for glaucoma is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


